Main, C. J.
The purpose of this action was to quiet title to a certain lot or tract of land in the city of Spokane. To the complaint the defendant city interposed a demurrer, which was overruled. The city refused to plead further and elected to stand upon its demurrer. Judgment was entered as prayed for in the complaint, and the city appeals.
The facts, as stated in the complaint, may be briefly summarized as follows: The general taxes upon the property in question not having been paid, a certificate *157of delinquency was issued to Spokane county. Thereafter the county brought an action to foreclose the tax lien. The property was purchased by the county at the tax sale, and it received a deed therefor on February 5,1921. Four or five months later, the county sold and conveyed the property to the respondent.
At the time the certificate of delinquency was issued to the county, the city of Spokane had a lien against the property for a local improvement assessment which had been levied sometime prior.
The question is whether the county took the property free and clear from the lien of the local assessment of the city and transferred it to the respondent free and clear of such lien. In other words, did the passage of the title to the county under the general tax foreclosure create a, title which was no longer subject to the local assessment lien? This exact question upon a like state of facts was before this court in Maryland Realty Co. v. Tacoma, 121 Wash. 230, 209 Pac. 1, and it was there held:
“Where the county forecloses a certificate of delinquency on account of general taxes, and buys in at the sale and later sells the property to a private individual, it initiates and creates a new title to the property, which the private individual takes free and clear of any kind or character of prior liens.”
The question is fully discussed in that case and need not be further elaborated here. It is sufficient to say that we adhere to the doctrine there announced.
The judgment will be affirmed.
Parker, Fullerton, Holcomb, and Tolman, JJ., concur.